Citation Nr: 1519598	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  10-41 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a respiratory disability, to include asthma and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1990 to May 1991, November 2002 to April 2003, and June 2005 to October 2005.  She also had over 18 years of reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran requested a Board hearing and was scheduled for one in June 2011.  As she failed to appear for the hearing, no hearing was held and the appeal moves forward without one.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's DD Form 214 shows three active duty periods, the last two being from November 2002 to April 2003 and June 2005 to October 2005; however, the claims file primarily includes service treatment records from the 1990s and only a few from the 2000s.  Treatment records from the rest of the Veteran's service should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159.  The Veteran had service in Kuwait and Iraq and is eligible for presumptions as a Persian Gulf Veteran.  See 38 C.F.R. § 3.317.  Additionally, VA treatment records show a current respiratory disability; the Veteran reported having pneumonia in service and continuous breathing problems and other symptoms since.  Therefore, a medical examination and opinion are needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding service treatment records for the Veteran.  Requests for service records should continue until the records are received or deemed unobtainable.  If the records are not obtainable, inform the Veteran in writing and allow her an opportunity to provide any records in her possession.  Document any correspondence in the claims file.

2. Thereafter, schedule the Veteran for a respiratory examination and forward the claims file to the examiner to provide an opinion on the following:

a. Is there a definitive diagnosis of the Veteran's respiratory disability?  Would it be considered an undiagnosed illness or a medically unexplained chronic multisymptom illness?  If his symptoms are attributable to a known clinical diagnosis please identify such.

b. Is the Veteran's respiratory disability at least as likely as not related to her service, including her report of pneumonia in service?

Please consider all relevant lay and medical evidence, including the Veteran's statements of pneumonia in service and continuous breathing problems after and that she has never smoked.  Provide rationale for all opinions.  If an opinion cannot be reached without resort to speculation, court cases require the examiner to explain whether the lack of certainty is due to the limitations of medical or scientific knowledge or insufficient evidence.

3. If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




